Citation Nr: 1827149	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  16-36 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for multiple myeloma as a result of exposure to ionizing radiation.

2.  Entitlement to service connection for chronic kidney disease as secondary to multiple myeloma.

3.  Entitlement to service connection for spinal cord compression as secondary to multiple myeloma.


ATTORNEY FOR THE BOARD

Alexia E. Palacios-Peters, Associate Counsel





INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a January 2014 rating decision of the Department of Veterans Affairs Regional Office (RO) in Winston-Salem, North Carolina, denying the claims currently on appeal.

The Veteran filed a Notice of Disagreement (NOD) in December 2014 and a statement of case (SOC) was issued in April 2016.  The Veteran filed a substantive appeal (VA Form 9) in June 2016.

The Veteran withdrew his original request for a Board Hearing in October 2016. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. The Veteran was not diagnosed or treated for multiple myeloma, or symptoms of multiple myeloma in service; and it is unrelated to an injury or disease or event in service, including exposure to ionizing radiation.

2. The record evidence shows that the Veteran's chronic kidney disease is not related to active service or to any service-connected disability.

3. The record evidence shows that the Veteran's spinal cord compression is not related to active service or to any service-connected disability.





CONCLUSIONS OF LAW

1. The criteria for establishing service connection for multiple myeloma are not met.  38 U.S.C. §§ 1101, 1110, 1112, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.303, 3.309, 3.311 (2017).

2. The criteria for service connection for chronic kidney disease, to include as secondary to multiple myeloma, have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

3. The criteria for service connection for spinal cord compression, to include as secondary to multiple myeloma, have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Laws and Regulations

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if preexisting such service, was aggravated thereby.  38 U.S.C. §§ 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303(a) (2017).

Generally to establish entitlement to service connection, a veteran must show evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the current disability and an in-service injury or disease.  All three elements must be proved.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Alternatively, under 38 C.F.R. § 3.303 (b), service connection may be established for certain chronic diseases listed under 38 C.F.R. § 3.309 (a) by either (1) the existence of such a chronic disease noted during service, or during an applicable presumption period under 38 C.F.R. § 3.307, and present manifestations of that same chronic disease; or (2) where the condition noted during service is not in fact shown to be chronic or where the diagnosis of chronicity can be legitimately questioned, then a showing of continuity of symptomatology after discharge is required to support the claim of service connection.  38 C.F.R. § 3.303 (b) (2017); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

For cases involving radiation, service connection can be established in three ways.  First, service connection can be awarded on a presumptive basis for diseases specific to veterans exposed to radiation under 38 C.F.R. § 3.309(d).  Second, service connection can be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a radiogenic disease.  Third, as stated above, direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  Combee v. Brown, 34 F.3d 1039, 1042-1043 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.§ 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Multiple myeloma

The Veteran contends that his diagnosed multiple myeloma is the result of his exposure to ionizing radiation during service.

Regarding service connection on a presumptive basis, if a veteran has a listed disease under 38 U.S.C. § 1112(c) and 38 C.F.R. § 3.309(d) and was a radiation-exposed veteran as defined in 38 C.F.R. § 3.309(d)(3), then it will be presumed that the disease was incurred in service, and service connection is established for the disease.

In this case, based on the foregoing, the weight of the evidence demonstrates that the Veteran did not participate in a "radiation risk activity" as defined in 38 C.F.R. § 3.309(d).  

The Veteran states that he was stationed in Schweinfurt, Germany from April 1968 to April 1970.  See VA Form 9.  He relates that during this time, he was assigned to guard and protect U.S. Army tactical staging locations for the U.S. nuclear weapons, specifically the NA #6 site at Schweinfurt, Germany.  Id.  The Veteran's service records show he was assigned to a command in Schweinfurt, Germany in September 1968.

A December 2013 Memorandum from the U.S. Army Dosimetry Center, written in response to a radiation exposure/dose inquiry for the Veteran, indicated that there were no records of exposure to ionizing radiation for the Veteran.  While the Veteran is competent to report on his personal observations, he is not competent to opine on the degree of exposure to ionizing radiation.  Thus, the findings of the U.S. Army Dosimetry Center outweigh the lay contentions.  The Veteran is not a radiation-exposed veteran for purposes of presumptive service connection.

Next, while 38 C.F.R. § 3.311 does not provide presumptive service connection for radiogenic disease, it does provide special procedures to help a veteran prove his or her claim on a direct basis.  Ramey v. Brown, 120 F.3d 1239 (Fed. Cir. 1997).  The first step in this analysis is to determine whether the Veteran had a radiogenic disease.  Diseases currently listed in 38 C.F.R. § 3.311(b)(2)(i) - (xxiv) are as follows: All forms of leukemia except chronic lymphatic (lymphocytic) leukemia; all cancers; multiple myeloma; posterior subcapsular cataracts; non-malignant thyroid nodular disease parathyroid adenoma; and  lymphomas other than Hodgkin's disease.  In addition, a claimant may cite or submit competent scientific or medical evidence that the claimed condition is a radiogenic disease.  38 C.F.R. § 3.311(b)(4).  Multiple myeloma is among the radiogenic diseases listed under 38 C.F.R. § 3.311(b)(2)(i) - (xxiv).

In this case, development pursuant to 38 C.F.R. § 3.311 was completed.  As discussed above, a search of the Veteran's records were negative for indication of radiation exposure, and a December 2013 U.S. Army Dosimetry Center Memorandum stated that there was no records of exposure to ionizing radiation for the Veteran.  Thus, the weight of the evidence demonstrates that the Veteran's multiple myeloma was not incurred in or the result of exposure to ionizing radiation during active service.

Finally, turning to consideration of direct service connection, after a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates there is no competent evidence of exposure to radiation as well as no credible evidence of symptoms of multiple myeloma during active service, and continuous or recurrent symptomatology of multiple myeloma following service separation, or competent medical evidence establishing a link between the current multiple myeloma and active service.  First, service treatment records are entirely negative for any signs, symptoms, reports, treatment, or diagnoses of multiple myeloma, weighing against a finding of chronic symptoms of multiple myeloma.  Next, the preponderance of the evidence demonstrates that multiple myeloma did not manifest until many years after service separation.  The Veteran was first diagnosed with multiple myeloma in July 2010, approximately 40 years after separation from service.  Therefore, the Board finds that a preponderance of the evidence that is of record weighs against the claim for service connection for multiple myeloma.

For these reasons, service connection for multiple myeloma due to ionizing radiation is not warranted.

Kidney disease

The Veteran contends entitlement to service connection for chronic kidney disease as secondary to multiple myeloma.

During his August 2013 claim, the Veteran stated that his chronic kidney disease was secondary and as a result of his multiple myeloma.

The medical evidence shows that the Veteran has been diagnosed with chronic kidney disease.  See July 2011 VA Treatment Records.  The Board therefore finds that the evidence demonstrates a current diagnosis, meeting the first requirement for the establishment of service connection.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

In this case, the evidence does not show and the Veteran does not contend that his chronic kidney disease was incurred during or related to service.  There is also no indication in the record of continuity of symptoms of chronic kidney disease since service.  Accordingly, service connection on a direct basis is not warranted.

Instead, the Veteran has contended that his chronic kidney disease is related to his multiple myeloma.  However, the Board notes that service-connection for multiple myeloma has been denied.  In the context of claims for secondary service connection, the evidence must demonstrate an etiological relationship between the service-connected disability and the condition said to be proximately due to the service-connected disability.  Buckley v. West, 12 Vet. App. 76, 84 (1998).  However, secondary service connection cannot be granted because the Veteran is not service-connected for multiple myeloma.  38 C.F.R. § 3.310.

Spinal cord compression

The Veteran contends entitlement to service connection for spinal cord compression as secondary to multiple myeloma.

During his August 2013 claim, the Veteran stated that his spinal cord compression was secondary and as a result of his multiple myeloma.

The medical evidence shows that the Veteran has been diagnosed with spinal cord compression.  See May 2015 VA Treatment Records.  VA treatment records stated a small central disc protrusion at T7-T8 indents upon the ventral spinal cord and causes mild spinal canal stenosis.  Id.  The Board therefore finds that the evidence demonstrates a current diagnosis, meeting the first requirement for the establishment of service connection.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

In this case, the evidence does not show and the Veteran does not contend that his spinal cord compression was incurred during or related to service.  There is also no indication in the record of continuity of symptoms of spinal cord compression since service.  Accordingly, service connection on a direct basis is not warranted.

Instead, the Veteran has contended that his spinal cord compression is related to his multiple myeloma.  However, the Board notes that service-connection for multiple myeloma has been denied.  In the context of claims for secondary service connection, the evidence must demonstrate an etiological relationship between the service-connected disability and the condition said to be proximately due to the service-connected disability.  Buckley v. West, 12 Vet. App. 76, 84 (1998).  However, secondary service connection cannot be granted because the Veteran is not service-connected for multiple myeloma.  38 C.F.R. § 3.310.

      (CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for multiple myeloma as a result of exposure to ionizing radiation is denied.

Entitlement to service connection for chronic kidney disease as secondary to multiple myeloma is denied.

Entitlement to service connection for spinal cord compression as secondary to multiple myeloma is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


